Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on March 02, 2021. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-3, 5, 8-12, 14-20 (re-numbered as 1-16) are allowed.

Claims 4, 6-7, and 13 are previously or currently cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark R. Bell, Ph.D. (Reg. # 73,590) on March 18, 2021.

This listing of claims will replace all prior versions, and listings, of claims in the Application: 

1.	(Currently Amended)  A computer implemented method in a data processing system comprising a processor and a memory comprising instructions which are executed by the processor to cause the processor to implement a document generation system, and a user interface, the method comprising:
receiving, by the document generation system, one or more documents selected by a user that defines a corpus;
receiving, by the document generation system, one or more types of variety selected by the user, wherein at least one type of selected variety comprises an inverse of indifference, where indifference is the radius of the smallest subgraph centered on that vertex which allows it to be distinguished from all other vertices;
determining, by the document generation system, the variety of each document in the corpus by applying the one or more types of variety to the one or more documents in the corpus;
generating, by the document generation system, one or more new documents, wherein the one or more new documents are variants in the same genre of the one or more documents in the corpus;
determining, by the document generation system, the variety of each new document by applying the one or more types of variety to the one or more new documents;
generating, by the document generation system, at least one variety graphic depicting the variety of the one or more new documents in comparison to each of the documents in the corpus; and
transmitting, by the user interface, the one or more new documents and the at least one variety graphic to the user.

2.	(Previously Presented)  The method of claim 1, wherein the at least one type of variety further comprises a differential variety.

3.	(Previously Presented)  The method of claim 2, wherein the at least one type of variety further comprises a nearest-neighbor differential variety.

4.	(Canceled)

5.	(Previously Presented)  The method of claim 1, wherein the at least one type of variety further comprises a weighted sum of the spectral moments. 

6.	(Canceled)

7.	(Canceled)

8.	(Previously Presented)  The method of claim 1, wherein the user can provide user feedback to update the corpus of documents, the one or more types of variety, or both, via the user interface.

9.	(Original)  The method of claim 8, wherein user updates can be applied to new documents in real-time.

10.	(Currently Amended)  A system for generating new documents, comprising:
A user interface and a memory comprising instructions which are executed by a processor configured to:
receive one or more documents selected by a user that defines a corpus;
receive one or more types of variety selected by the user, wherein at least one type of selected variety comprises an inverse of indifference, where indifference is the radius of the smallest subgraph centered on that vertex which allows it to be distinguished from all other vertices;
determine the variety of each document in the corpus by applying the one or more types of variety to the one or more documents in the corpus;
generate one or more new documents, wherein the one or more new documents are variants in the same genre of the one or more documents in the corpus;
determine the variety of each new document by applying the one or more types of variety to the one or more new documents;
generate at least one variety graphic depicting the variety of the one of more new documents in comparison to each of the documents in the corpus; and
transmit, via the user interface, the one or more new documents and the at least one variety graphic to the user.

11.	(Previously Presented)  The system of claim 10, wherein the at least one type of variety further comprises a differential variety.

12.	(Previously Presented)  The system of claim 11, wherein the at least one type of variety further comprises a nearest-neighbor differential variety. 

13.	(Canceled)

14.	(Previously Presented)  The system of claim 10, wherein the at least one type of variety further comprises a weighted sum of the spectral moments.

15.	(Original)  The system of claim 10, wherein the document generation system comprises a user interface.

16.	(Original)  The system of claim 15, wherein the step of transmitting the one or more new documents and the variety of each document to the user is via the user interface.

17.	(Previously Presented)  The system of claim 10, wherein the user can provide user feedback to update the corpus of documents, the one or more types of variety, or both, via the user interface.

18.	(Original)  The system of claim 17, wherein user updates can be applied to new documents in real-time.

19.	(Currently Amended)  A computer program product for the generation of new documents, the computer program product comprising a user interface and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
receive one or more documents selected by a user that defines a corpus;
receive one or more types of variety selected by the user, wherein at least one type of selected variety comprises an inverse of indifference, where indifference is the radius of the smallest subgraph centered on that vertex which allows it to be distinguished from all other vertices;
determine the variety of each document in the corpus by applying the one or more types of variety to the one or more documents in the corpus;
generate one or more new documents, wherein the one or more new documents are variants in the same genre of the one or more documents in the corpus;
determine the variety of each new document by applying the one or more types of variety to the one or more new documents;
generate at least one variety graphic depicting the variety of the one of more new documents in comparison to each of the document in the corpus; and
transmit, via the user interface, the one or more new documents and the at least one variety graphic to the user.

20.	(Previously Presented)  The computer program product of claim 19, wherein the user can provide real-time user feedback to update the corpus of documents, the one or more types of variety, or both, via the user interface.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 10, and 19. Particularly the prior art of record fails to teach receiving, by the document generation system, one or more types of variety selected by the user, wherein at least one type of selected variety comprises an inverse of indifference, where indifference is the radius of the smallest subgraph centered on that vertex which allows it to be distinguished from all other vertices; determining, by the document generation system, the variety of each document in the corpus by applying the one or more types of variety to the one or more documents in the corpus; generating, by the document generation system, one or more new documents, wherein the one or more new documents are variants in the same genre of the one or more documents in the corpus; generating, by the document generation system, at least one variety graphic depicting the variety of the one or more new documents in comparison to each of the documents in the corpus; and transmitting, by the user interface, the one or more new documents and the at least one variety graphic to the user.
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 1-3, 5, 8-12, 14-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169